

LOCKUP AGREEMENT


This AGREEMENT (the "Agreement") is made as of the ____ day of August, 2011, by
_______________ ("Holder"), maintaining an address at c/o Ironwood Gold Corp.,
7047 E. Greenway Parkway, #250, Scottsdale, Arizona 85254, c/o Mark C. Lee, Esq.
facsimile: (916) 448-1709, in connection with his ownership of shares of
Ironwood Gold Corp., a Nevada corporation (the "Company").


NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of which consideration are hereby acknowledged, Holder agrees as follows:


1.           Background.


a.           Holder is the direct or indirect beneficial owner of the amount of
shares of the Common Stock and Common Stock Equivalents as set forth on the
signature page hereto and which hereafter may be acquired by Holder (“Restricted
Securities”).  “Common Stock Equivalents” means any securities of the Company or
the Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock or securities of a Subsidiary.


b.           Holder acknowledges that the Company has entered into or will enter
into at or about the date hereof agreements (each a “Subscription Agreement”)
with subscribers (“Subscribers”) to the Company’s Notes, Incentive Shares and
Warrants.   Holder understands that, as a condition to proceeding with the
Offering, the Subscribers have required, and the Company has agreed to obtain on
behalf of the Subscribers an agreement from the Holder to refrain from selling
any Restricted Securities from the date of the Subscription Agreement until
twelve (12) months after the Closing Date (“Restriction Period”), except as
described below.


c.           Upper case terms not otherwise defined herein shall have the
meanings ascribed to them in the Subscription Agreement.


d.           Restricted Securities shall not include the 5,000,000 Shares to be
delivered by Holder to ____________ on or before August 25, 2011.


2.           Sale Restriction.


a.           Holder hereby agrees that during the Restriction Period, the Holder
will not sell, transfer or otherwise dispose of any Restricted Securities or any
other security of the Company which Holder owns or has a right to acquire or
acquire after the date hereof, except (i) in connection with an offer made to
all stockholders of the Company in connection with a merger, consolidation or
similar transaction involving the Company, or (ii) in a bona fide arm’s length
transaction at a price of more than $0.05 per share, subject to equitable
adjustment.  Holder further agrees that the Company is authorized to and the
Company agrees to place "stop orders" on its books to prevent any transfer of
Restricted Securities in violation of this Agreement.  The Company agrees not to
allow to occur any transaction inconsistent with this Agreement.


b.           Any subsequent issuance to and/or acquisition by Holder of Common
Stock or Common Stock Equivalents will be subject to the provisions of this
Agreement.


 
 

--------------------------------------------------------------------------------

 
 

3.           Miscellaneous.


a.           At any time, and from time to time, after the signing of this
Agreement Holder will execute such additional instruments and take such action
as may be reasonably requested by the Subscribers to carry out the intent and
purposes of this Agreement.


b.           This Agreement shall be governed by and construed in accordance
with the laws of the State of New York without regard to principles of conflicts
of laws.  Any action concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of New York or in the federal courts
located in the state of New York.  The Holder and Company hereby irrevocably
waive any objection to jurisdiction and venue of any action instituted hereunder
and shall not assert any defense based on lack of jurisdiction or venue or based
upon forum non conveniens.  The parties executing this Agreement and other
agreements referred to herein or delivered in connection herewith agree to
submit to the in personam jurisdiction of such courts and hereby irrevocably
waive trial by jury.  The prevailing party shall be entitled to recover from the
other party its reasonable attorney's fees and costs.  In the event that any
provision of this Agreement or any other agreement delivered in connection
herewith is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law.  Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of any agreement.  Notices hereunder shall be given in the same manner as set
forth in the Subscription Agreement.  Each party hereby irrevocably waives
personal service of process and consents to process being served in any suit,
action or proceeding in connection with this Agreement or any other Transaction
Document by mailing a copy thereof via registered or certified mail or overnight
delivery (with evidence of delivery) to such party at the address in effect for
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof.  Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
other manner permitted by law.  Holder irrevocably appoints the Company its true
and lawful agent for service of process upon whom all processes of law and
notices may be served and given in the manner described above; and such service
and notice shall be deemed valid personal service and notice upon Holder with
the same force and validity as if served upon Holder.


c.           The restrictions on transfer described in this Agreement are in
addition to and cumulative with any other restrictions on transfer otherwise
agreed to by the Holder or to which the Holder is subject to by applicable law.


d.           This Agreement shall be binding upon Holder, its legal
representatives, successors and assigns.


e.           This Agreement may be signed and delivered by facsimile or
electronically and such facsimile or electronically signed and delivered
Agreement shall be enforceable.


f.           The Holder and Company acknowledge that this Agreement is being
entered into for the benefit of the Subscribers who are parties to the
Subscription Agreement and who are hereby made third party beneficiaries of this
Agreement.  This Agreement may be enforced by the Subscribers and may not be
amended without the consent of the requisite amount of Subscribers in the manner
described in the Subscription Agreement, which consent may be withheld for any
reason.


 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, Holder has
executed this Agreement as of the day and year first above written.



 
HOLDER:
     
 
 
(Signature of Holder)
     
 
 
(Print Name of Holder)

 
Number of Shares of Common Stock directly owned by Holder: _____________


Number of Shares of Common Stock Equivalents directly owned by Holder:
___________


Consisting of ______________
 
Number of Shares of Common Stock beneficially owned by Holder: ____________


Presently held as follows: _________________
 
Number of Shares of Common Stock Equivalents beneficially owned by Holder:
________________________


Consisting of
______________________________________________________________________________


_________________________________________________________________________________________



 
COMPANY:
     
IRONWOOD GOLD CORP.
      By:      
Behzad Shayanfar, Chief Executive Officer



 
3

--------------------------------------------------------------------------------

 